Citation Nr: 0507758	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss, impaired vision, memory loss, as well as loss 
of muscle control and strength of the left arm, hand, 
shoulder, leg, and foot, as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active honorable service from June 1948 to 
April 1950 and from December 1950 to June 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  During the course of the appeal, the veteran's 
claim was transferred to the RO in Indianapolis, Indiana.

The Board notes that the veteran requested a hearing in 
August 2002.  He was notified of the date, time, and location 
of that hearing by a VA letter dated in December 2004.  The 
veteran failed to report for his scheduled hearing and there 
are no other outstanding hearing requests of record.


FINDING OF FACT

There is no evidence that the veteran sustained hearing loss, 
impaired vision, memory loss, or loss of muscle control and 
strength of the left arm, hand, shoulder leg, and foot as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA health care providers, or that any additional disability 
was due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for hearing loss, impaired vision, memory 
loss, as well as loss of muscle control and strength of the 
left arm, hand, shoulder, leg, and foot, as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2002 statement of the case and 
supplemental statements of the case issued in July and August 
2004, the RO notified the veteran of regulations pertinent to 
38 U.S.C.A. § 1151 claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a March 2001 letter, prior to the initial adjudication of 
the veteran's claim, and in a subsequent letter issued in 
August 2003, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
Further, in the March 2001 letter, the veteran was also told 
that he could send in information describing additional 
evidence or the evidence itself to the RO.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 38 
C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA and private treatment records have been received.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
a private examination report; and VA outpatient treatment and 
hospitalization records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Under VA law and regulations, when a veteran suffers 
additional disability as the result of VA training, hospital 
care, medical or surgical treatment, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151(a) 
(2004).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veteran's Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that his July 2000 VA treatment caused 
additional disability in the form of hearing loss, impaired 
vision, memory loss, as well as loss of muscle control and 
strength of the left arm, hand, shoulder, leg, and foot.  He 
has therefore claimed that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).

The veteran was hospitalized in July 2000 for complaints of 
abdominal pain since undergoing surgery for a toe amputation 
in April 2000.  He reported that he experienced nausea, 
vomiting, diarrhea, and constipation, as well as pain in the 
low back and genital area.  On admission, the etiology of the 
abdominal pain was unknown.  Possible causes were noted as 
being ischemic bowel disease, peptic ulcer disease, 
pancreatitis, and prostatitis.  On the second day, it was 
noted that the veteran became very agitated and had to be 
restrained with proper restraints.  He was found to have a 
urinary tract infection and was started on Cipro.  A CT scan 
revealed a mass in the right kidney that was noted as being 
cystic.  A renal ultrasound showed a solid mass.  There was 
no evidence of malignancy.  Following the CT, the veteran 
reported paralysis in his arms, despite an ability to move 
his arms.  His arm strength was 5/5 with positive pain 
sensation bilaterally.  Psychiatry was consulted but the 
veteran refused consultation.  During hospitalization, the 
veteran also reported having blurred vision.  He was 
discharged on stable condition with diagnoses of resolved 
abdominal pain and a urinary tract infection, currently in 
treatment.  It was noted that the veteran was to follow up 
with the psychiatry clinic in 2 to 3 weeks.  

At a July 2002 neurological evaluation conducted by B.K.S., 
M.D., the veteran reported that his entire body was "messed 
up" following a kidney biopsy two years prior.  He asserted 
that he had pain in his left shoulder, chest, and leg, and 
felt that his muscles were going in the wrong direction.  In 
noting the above information, Dr. S. indicated that the 
veteran was not able to give any meaningful information and 
had difficulty describing what was wrong with him, though he 
did indicate that he had some tingling and numbness involving 
his hands and feet, and that his legs felt stiff at times.  
Dr. S. further noted that the veteran's prior history 
included diabetes, hypertension, a tonsillectomy, amputation 
of his right great toe, and surgery on his right little toe.  
On examination, the veteran's muscle strength appeared 
reasonably normal in the upper extremity on the right side 
and in the lower extremities.  He did have some limitation of 
movement at the left deltoid, biceps, and triceps muscles due 
to pain and he also had decreased grip of the left hand.  It 
was also noted that he exhibited atrophy of the interossei 
muscle bilaterally.  Deep tendon reflexes were 2+ in the 
upper and lower extremities and a sensory examination 
revealed that the veteran did have decreased pin and 
vibration in both legs, though muscle coordination was 
normal.  A gait examination showed that the veteran walked 
with decreased arm swings.  Ultimately, the veteran was 
diagnosed with what appeared to be elements of a significant 
degree of peripheral neuropathy most likely secondary to 
diabetes mellitus.  He also appeared to have bilateral ulnar 
neuropathy or ulnar nerve entrapment at the elbows.  

An October 2002 MRI of the left shoulder showed a technically 
limited examination due to "patient motion artifact."  A 
full-thickness rotator cuff tear was not definitely 
identified on study, though there were possible mild 
manifestations of bursitis.  Osseous manifestations of 
degenerative change were also identified at right 
glenohumeral articulation.  

During VA outpatient treatment from 2000 to 2004, the veteran 
continued to complain of numbness and tingling in his left 
side of his body and reported that he had memory loss, 
hearing loss, and impaired vision.  While the veteran's 
complaints were noted on several occasions, none of the 
examiners and treating physicians attributed the veteran's 
complaints to the VA treatment that occurred in June 2000.  
Instead, he was diagnosed with diabetes mellitus, 
hypertension, and several psychiatric disorders, including 
delusional disorder, schizophrenia, bipolar disorder, and 
dementia with psychotic features.  In December 2002, it was 
noted that the veteran had a delusional impression that 
somebody messed up his body with a CT scan.  

As to the disabilities at issue, the Board has considered all 
of the evidence of record and concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 as 
the objective evidence of record has not shown that the 
veteran has hearing loss, impaired vision, memory loss, as 
well as loss of muscle control and strength of the left arm, 
hand, shoulder, leg, and foot that are due to negligence or 
fault by VA, or to an event not reasonably foreseeable.  As 
such, the claim must be denied.

As noted above, there is no evidence that the veteran has 
hearing loss, loss of muscle control and strength of the left 
arm, hand, shoulder, leg, and foot that is due to the 
veteran's June 2000 VA treatment or that was a proximate 
result of negligent care, or that was due to events not 
reasonably foreseeable.  The July 2002 neurological 
evaluation report indicated that the veteran's symptoms were 
due to elements of a significant degree of peripheral 
neuropathy that was "most likely" secondary to diabetes 
mellitus.  Moreover, when the veteran reported paralysis in 
his arms in June 2000, it was noted that he had an ability to 
move his arms and strength measured 5/5.  As such, there is 
no basis on which to grant compensation for loss of muscle 
control and strength of the left arm, hand, shoulder, leg, 
and foot, under 38 U.S.C.A. § 1151.

The veteran's claims of entitlement to compensation under 38 
U.S.C.A. § 1151 for hearing loss, impaired vision, and memory 
loss are similarly without merit.  While the veteran was 
diagnosed with mild to profound and mild to severe hearing 
loss in October 2002, the examiner did not link his hearing 
loss to VA treatment.  Moreover, while the veteran has 
reported impaired vision and memory loss on several 
occasions, none of the VA examiners has linked the disorders 
to his June 2000 treatment.  There is thus no basis on which 
to grant compensation for hearing loss, impaired vision, and 
memory loss under 38 U.S.C.A. § 1151.

To the extent that the veteran contends that he has hearing 
loss, impaired vision, memory loss, as well as loss of muscle 
control and strength of the left arm, hand, shoulder, leg, 
and foot that are due to, or the fault of, VA negligence or 
lack of care, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); see also 38 
C.F.R. § 3.159(a) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Accordingly, the Board concludes that the appeal must be 
denied as the preponderance of the evidence is against the 
veteran's claims that he has hearing loss, impaired vision, 
memory loss, as well as loss of muscle control and strength 
of the left arm, hand, shoulder, leg, and foot that are due 
to VA surgical treatment and the proximate result of 
negligent care.


ORDER

Compensation under 38 U.S.C.A. § 1151 for hearing loss, 
impaired vision, memory loss, as well as loss of muscle 
control and strength of the left arm, hand, shoulder, leg, 
and foot is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


